744 N.W.2d 376 (2008)
In re Petition for Disciplinary Action against Michael Robert INGLIMO, a Minnesota Attorney, Registration No. 21551X.
No. A08-189.
Supreme Court of Minnesota.
February 11, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an order of the Wisconsin Supreme Court suspending respondent Michael Robert Inglimo for a period of three years for illegal drug use with clients, engaging in sexual relations with a client's wife, misuse of a client trust account, failure to maintain proper trust account records, and criminal conviction for possession of marijuana.
The Director and respondent have entered into a stipulation in which respondent admits the allegations of the petition for reciprocal discipline, admits his actions violated Minn. R. Prof. Conduct 1.7(b), 1.15(a), (e) and (g), 8.4(b), and 8.4(c), and waives his procedural rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate reciprocal discipline is a three-year suspension, and that reinstatement be conditioned upon successful completion of the professional responsibility portion of the state bar examination, satisfaction of continuing legal education requirements under Rule 18(e), RLPR, and demonstration of fitness to practice under Rule 18(a)-(d), RLPR.
The Court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael Robert Inglimo is indefinitely suspended from the practice of law for not less than three years, effective as of the date of filing of this order, subject to the conditions set forth above. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Associate Justice